                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

DORAL RUSH,

      Plaintiff,

v.                                              CASE NO. 8:19-cv-3034-T-26AAS

UNITED STATES OF AMERICA,

     Defendant.
_____________________________/

                                      ORDER

      Pending before the Court is the pro se Plaintiff’s Motion to Vacate filed

pursuant to 28 U.S.C. § 2255 in which he accuses trial counsel of failing to file an

appeal. It has been this Court’s experience that such a claim for relief always

requires an evidentiary hearing at which an incarcerated defendant must be brought

before the Court at considerable expense and inconvenience to the United States

Marshal Service, as well as to the United States Attorney’s Office, which must

utilize its overstretched resources by having an Assistant United States Attorney

respond to the motion and later prepare for and attend a hearing. Additionally, in

light of the Eleventh Circuit’s opinion in Gomez-Diaz v. United States, 433 F.3d

788 (11th Cir. 2005), the fact that Plaintiff executed a written plea agreement

containing a provision in which he waived his right to appeal and collaterally
challenge his sentence in the underlying criminal case,1 does not foreclose him

from raising an ineffective assistance of counsel claim based on trial counsel’s

alleged failure to pursue a direct appeal. Finally, in light of the thorough and

comprehensive inquiry this Court always undertakes with all defendants with

regard to the standard waiver of appeal provision contained in Plaintiff’s plea

agreement, the Court is confident that any direct appeal pursued by Plaintiff will

result in a dismissal of that appeal pursuant to United States v. Bushert, 997 F.2d

1343 (11th Cir. 1993), after the Government employs the simple and inexpensive

procedure established in United States v. Buchanan, 131 F.3d 1005 (11th Cir.

1997).

         In light of the foregoing, the Court concludes that the interest of judicial

economy would best be served by granting the motion but only to the extent that

Plaintiff will be afforded an out-of-time appeal pursued by appointed counsel. In

doing so, the Court will utilize the procedure mandated by the Eleventh Circuit in

United States v. Phillips, 225 F.3d 1198, 1201 (11th Cir. 2000). The Court

emphasizes that this determination to grant Plaintiff a belated appeal in his related

criminal case is only made in the interest of judicial economy and is not to be

construed as a determination on the merits of Plaintiff’s claims for relief in his

motion.


1
    See case number 8:18-cr-144-T-26AAS.
                                             2
     ACCORDINGLY, it is ORDERED AND ADJUDGED as follows:

  1) The Motion to Vacate (Dkt. 1) is granted but only to the extent that Plaintiff

     may file a belated appeal in the related criminal case.

  2) The Court will enter an order in the related criminal case vacating the

     original judgment and imposing the identical sentence in an amended

     judgment.

  3) The Clerk is directed to enter judgment for Plaintiff and to CLOSE this

     case.

     DONE AND ORDERED at Tampa, Florida, on December 12, 2019.

                                      s/Richard A. Lazzara
                                      RICHARD A. LAZZARA
                                      UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
U.S. Magistrate Judge Sansone
Counsel of Record
Plaintiff, pro se




                                        3
